UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – August 18, 2009 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of incorporation) (IRS Employer Identification No.) 82 FRANKLIN AVE., HALLSTEAD, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number including area code) 1 Item 5.02. Appointment of Director On August 7, 2009, Joseph T. Wright, Jr. was appointed to serve as a Class IIDirector to the Board of Directors of Peoples Financial Services Corp. with a term expiring at the annual meeting of shareholders in 2010.Mr. Wright is an Attorney and a Partner of Wright & Reihner, PC, Scranton, Pennsylvania.Mr. Wright has served as an Associate Director for Peoples National Bank since 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. /s/ Richard S. Lochen, Jr. Dated: August 18, 2009 By: Richard S. Lochen, Jr.
